The State /s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 5, 2015

                                    No. 04-14-00041-CR

                                      Kyle MILLER,
                                        Appellant

                                             v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR5502
                           Honorable Pat Priest, Judge Presiding


                                      ORDER


Sitting:      Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice


       The panel has considered Appellant’s Motion Challenging Court Ruling on Production of
the Transcripts From Motion Hearings and Mistrial, and the motion is DENIED.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2015.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court